J-S45002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JESSE R. HILES,                                  IN THE SUPERIOR COURT
                                                               OF
                                                          PENNSYLVANIA
                             Appellant

                        v.

    BOROUGH OF LANSFORD,

                             Appellee                    No. 250 EDA 2019


             Appeal from the Judgment Entered February 21, 2019
               In the Court of Common Pleas of Carbon County
                       Civil Division at No(s): 16-2229


BEFORE: BENDER, P.J.E., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                        FILED OCTOBER 07, 2019

        Appellant, Jesse R. Hiles, appeals from the judgment entered in favor of

Appellee, Borough of Lansford (“Lansford”), following a non-jury trial.         We

affirm.

        The trial court summarized the factual and procedural history of this

case as follows:
        On September 14, 2016, [Appellant] filed a Complaint against
        [Lansford] asserting that water run-off caused by [Lansford’s]
        construction is damaging his triangularly[-]shaped property
        located at the intersection of Cortright Street and West Ridge
        Street in Lansford. On February 3, 2017, [Lansford] filed an
        Answer and New Matter averring that storm water is a common
        enemy that enters [Appellant’s] property as a natural effect of the
        elevation.

        Following a non-jury trial held before this [c]ourt on July 25, 2017,
        and September 22, 2017, proposed Findings of Fact and
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S45002-19


       Conclusions of Law were submitted by counsel for both parties on
       November 3, 2017. On June 1, 2018, upon review of counsels’
       submissions and careful consideration of the evidence presented
       at trial, this [c]ourt entered a decision and verdict finding that
       [Appellant] had failed to establish by a preponderance of the
       evidence that [Lansford] caused an increase in the amount of
       water that runs from West Ridge Street and Cortright Street onto
       [Appellant’s] property during rain storms.      Accordingly, this
       [c]ourt found in favor of [Lansford] on all claims set forth in
       [Appellant’s] Complaint.[1]

       On June 11, 2018, [Appellant] filed a post-verdict motion. On July
       25, 2018, [Lansford] filed a brief in opposition to that motion. The
       parties agreed to waive oral argument on [Appellant’s] motion,
       which was scheduled for August 24, 2018, and rely upon their
       filings. On December 20, 2018, this [c]ourt entered an order
       denying [Appellant’s] motion.

       On January 18, 2019, [Appellant] filed a notice of appeal to the
       Superior Court. On January 28, 2019, this [c]ourt entered an
       order directing [Appellant] to file of record, within twenty-one (21)
       days, a concise statement of the matters complained of on appeal
       pursuant to Pennsylvania Rule of Appellate Procedure 1925(b).
       On February 14, 2019, as a final judgment had not been entered
       in this matter, the Superior Court entered an order directing
       [Appellant] to praecipe the Carbon County Prothonotary to enter
       judgment on [the trial court’s] decision. On February 15, 2019,
       [Appellant] submitted a concise statement in compliance with [the
       court’s] order. On February 19, 2019, [Appellant] filed a praecipe
       for judgment and, on February 21, 2019, judgment was entered
       in favor of [Lansford] and against [Appellant].1
          1 As provided in the Superior Court’s order of February 14,
          2019, [Appellant’s] notice of appeal will be treated as having
          been filed on February 21, 2019, after the entry of judgment
          in this matter. See Pa.R.A.P. 905(a)(5).

Trial Court Opinion, 4/15/2019, at 1-3.

       Presently, Appellant raises five issues for our review:


____________________________________________


1 Specifically, Appellant’s complaint included counts for trespass, injunctive
relief, and de facto taking.

                                           -2-
J-S45002-19


      1. Whether the [v]erdict was supported by the evidence
      presented?

      2. Where the Pennsylvania Storm[ W]ater Management Act, 32
      P.S. [§] 680[.]13[,] requires a landowner and any person engaged
      in the alteration or development of land which may affect storm
      water run-off characteristics to implement such measures as are
      consistent with the provision of the applicable storm[]water
      management plan and as are reasonably necessary to prevent
      injury to health, safety or property with the purpose being to
      assure that the maximum rate of storm[]water run-off is no
      greater after development tha[n] prior to development and to
      manage the quality, velocity and direction of the resulting
      storm[]water run[-]off in such a manner as to adequately protect
      health and property from possible injury[,] did the court correctly
      apply this Act to the facts presented?

      3. Whether the [c]ourt erred in not allowing [Appellant] to present
      testimony from David Hiles, who has a degree in engineering as
      to the cause of the increased water run-off onto the property of
      his brother, [Appellant] herein?

      4. Whether [the trial c]ourt misapplied the [l]aw to the facts
      presented and is contrary to law [sic] in that it applied the
      “[c]ommon [e]nemy” rule to the facts of this case because the
      “[c]ommon [e]nemy” [r]ule does not apply where the owner of
      the higher ground diverts the water from a natural channel[,]
      LaFoam v. Bethlehem Twp., … 499 A.2d 1372 ([Pa. Super.]
      1985)[,] which the testimony showed was done as a result of the
      work done in approximately 1996 when [Lansford] re-graded the
      entire roadway to change the roadway from a swale[-]type
      roadway to a crowned roadway. This provision only applies to
      protect an owner of higher ground from liability due to damage
      caused by water naturally flowing from one level to another
      which is not the case at [b]ar? [sic]

      5. Whether [Lansford] assumed the responsibility for the water
      run-off to the roadway based upon [its] making various attempts
      to address the water run-off including[,] but not limited to[,]
      installing a swale with blacktop, placing a bituminous curb along
      the roadway, laying stone, placing fill into the gullies and trenches
      created by the water run[-]off, and installing curbing and
      handicapped ramps in the area?

Appellant’s Brief at iv-v (emphasis in original).


                                      -3-
J-S45002-19



      Although Appellant raises five issues in his statement of questions

involved, he does not divide the argument section of his brief “into as many

parts as there are questions to be argued….” Pa.R.A.P. 2119(a). Furthermore,

despite raising multiple issues, the entire argument section of Appellant’s brief

consists of a mere three pages.       See Appellant’s Brief at 6-8.     Therein,

Appellant provides only two case citations — with no meaningful analysis

accompanying them — to support his five claims.           See id.    It is well-

established that “[t]his Court will not act as counsel and will not develop

arguments on behalf of an appellant.” Coulter v. Ramsden, 94 A.3d 1080,

1088-89 (Pa. Super. 2014) (citations omitted); see also Pa.R.A.P. 2119(a)

(requiring that the argument section have “such discussion and citation of

authorities as are deemed pertinent”).      “The Rules of Appellate Procedure

state unequivocally that each question an appellant raises is to be supported

by discussion and analysis of pertinent authority. Appellate arguments which

fail to adhere to these rules may be considered waived, and arguments which

are not appropriately developed are waived.”        Coulter, 94 A.3d at 1088

(citations and internal quotation marks omitted).          Moreover, Appellant

completely fails to cite to the record in his argument section, even though he

devotes most of his three-page argument to discussing and challenging certain

testimony given at trial. See Pa.R.A.P. 2119(c) (“If reference is made to the

… evidence … or any other matter appearing in the record, the argument must

set forth, in immediate connection therewith, or in a footnote thereto, a

reference to the place in the record where the matter referred to appears….”);

                                      -4-
J-S45002-19



Appellant’s Brief at 7-8 (arguing which witnesses’ testimony should be found

credible). In addition, Appellant neglects to include a table of citations and a

statement of both the scope of review and standard of review in his brief. See

Pa.R.A.P. 2174(b); Pa.R.A.P. 2111(a)(3). These multiple deficiencies hinder

our review. Accordingly, we conclude that Appellant’s issues are waived, and

therefore affirm the trial court’s judgment.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/19




                                     -5-